Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 0-51344 DESERT CAPITAL REIT, INC. (Exact Name of Registrant as specified in its charter) Maryland 20-0495883 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification No.) 1291 W. Galleria Drive, Suite 200, Henderson, NV89014 (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code: (800)419-2855 SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: None SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: Common Stock, par value $0.01 per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [ ] No [ X ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer [ ]Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [ ] No [X] The aggregate market value of the registrant’s voting stock held by non-affiliates:no established market exists for the registrant’s common stock. The number of shares of the registrant’s common stock, par value $0.01 per share, outstanding as of March 18, 2011 was 16,849,954. Table of Contents Table of Contents Page Part I 1 Item 1. Business 1 Item 1A. Risk Factors 4 Item 2. Properties 14 Item 3. Legal proceedings 14 Item 4. Reserved 16 Part II 16 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 16 Item 6. Selected Financial Data 17 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 30 Item 8. Financial Statements and Supplementary Data 31 Item 9. Change in and Disagreements with Accountants on Accounting and Financial Disclosure 56 Item 9A(T). Controls and Procedures 56 Item 9B Other Information 56 Part III 57 Item 10. Directors, Executive Officers and Corporate Governance 57 Item 11. Executive Compensation 59 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 60 Item 13. Certain Relationships and Related Transactions, and Director Independence 60 Item 14. Principal Accountant Fees and Services 63 Part IV 63 Item 15. Exhibits and Financial Statement Schedules 63 Signatures 66 List of Subsidiaries Certification of CEO Pursuant to Section 302 Certification of CFO Pursuant to Section 302 Certification of CEO and CFO Pursuant to Section 906 Table of Contents PART I ITEM 1.BUSINESS Cautionary Statement for Purposes of the “SafeHarbor” Provisions of the Private Securities Litigation Reform Act of 1995 This annual report contains or incorporates by reference statements that constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.These forward-looking statements may involve risk and uncertainties.Our forward-looking statements express our current expectations or forecasts of possible future results or events, including projections of future performance, statements regarding our future financial position, business strategy, budgets, projected costs and savings, liquidity, liabilities, forecasts of trends, and statements of management’s plans and objectives and other matters.These forward-looking statements do not relate strictly to historic or current facts and often use words such as “may,” “will,” “expect,” “intend,” “estimate,” “anticipate,” “believe” or “continue” and other words and expressions of similar meaning. Although we believe that the expectations reflected in such forward-looking statements are reasonable, we give no assurance that such expectations will be realized or achieved in the future. Important factors that could cause actual results to differ materially from our expectations are disclosed under Item 1A “Risk Factors” and elsewhere in this annual report.Forward-looking statements speak only as of the date of this annual report, and we undertake no obligation to update or revise such forward-looking statements to reflect new circumstances or unanticipated events as they occur. Introduction Desert Capital REIT, Inc., a Maryland corporation, was formed in December 2003 as a real estate investment trust (“REIT”).When we first began conducting business, we specialized in the financing of real estate projects by providing short-term mortgage loans to homebuilders and commercial developers in markets where we believed we possessed requisite skills and market knowledge, which were primarily in the western United States and Las Vegas in particular. We historically invested in 12 to 18 month, first and second lien mortgage loans, consisting of acquisition and development, construction, and commercial property loans to both local and national developers and homebuilders. We derived our revenues primarily from interest payments received from mortgage investments funded with our equity capital and borrowed funds. In late 2007, we began experiencing a significant level of borrower defaults, and in 2008 and 2009 virtually all our borrowers defaulted on their loans with us.As of December 31, 2010, we had foreclosed on the property underlying our original mortgage loans on all but two loans.Due to the development stage of the properties at the time of foreclosure, which was primarily undeveloped or partially developed land, none of these properties was income producing and many had significant operating costs such as property taxes.The combination of significantly reduced interest income from performing loans, increased costs related to the ownership of non-income producing property, ongoing day-to-day operating costs of the Company, and the depressed real estate market, has had a materially adverse impact on our financial condition and has severely impacted our ability to conduct business as originally intended. With limited revenue from our investment portfolio, we have been forced to incur debt and sell properties as needed to generate operating capital and fund debt payments. When we began our investment strategy in 2004, we stated our intent to either list our stock on a national exchange or begin the liquidation of our portfolio by December 2011.Due to the collapse of the real estate market beginning in late 2007 and continuing into 2011, our business strategy, which was to invest in performing mortgage loans on a continuous basis, was cut short due to our lack of capital.We have been unable to make significant investments in mortgages since early 2008, and our investment portfolio of mortgage loans that existed at that time has been substantially foreclosed, resulting in a portfolio of real estate investments that are non-income producing and are valued at amounts significantly less than the original loan amounts.Given the financial condition of the Company, listing our stock on a national exchange is no longer a viable consideration.At this time, we are in the process of liquidating our assets as needed for liquidity purposes, or when we receive offers that are attractive in this market environment. All of our loan origination and loan servicing activities were conducted through a related entity, CM Capital Services (“CM Capital”), which was our wholly-owned subsidiary from October 2005 through November 2007, at which time it was sold to CM Group.CM Capital continues to service the debt that we have on certain of our investments in real estate assets and is also the asset manager with respect to our direct and indirect real property interests. We are externally managed and advised by CM Group, LLC (our “Advisor”). CM Group’s majority owner is Todd Parriott, our CEO.See Note 13 – Related Parties. We qualified as a REIT under the Internal Revenue Code commencing with our taxable year ended December31, 2004, and expect to continue to qualify for the current fiscal year. To maintain our tax status as a REIT, we must distribute at least 90% of our taxable income to stockholders; however, for the years ended December 31, 2010, 2009 and 2008, we did not generate taxable income. References herein to “we,” “us,” “our” or “Company” refer to Desert Capital REIT, Inc. and its subsidiaries unless the context specifically requires otherwise. 1 Table of Contents Going Concern Our primary source of liquidity consists of proceeds from the sale of our real estate investments.With the significant deterioration in the performance of our loan portfolio, and the substantial increase in real estate owned and real estate investments due to foreclosures, our sources of funds from normal portfolio operations have been virtually eliminated. In addition, wewere previously notified that we arein default of our payment obligations under our $30.9 million of junior subordinated notes due in 2036 (“the Junior Subordinated Notes”). As a result of ourlimited sources of operating cash flow, and limited cash and other liquid assets available to satisfy our obligations, there is substantial doubt about our ability to continue as a going concern. Our lenders on our Junior Subordinated Notes previously notified us that they accelerated the repayment of the debt underour Junior Subordinated Notes. On March 3, 2011, we were formally served with notice that the lenders also filed suit against us to collect this debt.We do not have the ability to refinance or the liquidity to repay this debt and as a result, we will have to restructure the debt, sell some or all of our assets or seek to reorganize under Chapter 11 or liquidate under Chapter 7 of the United States Bankruptcy Code or otherwise. We are continuing discussions with the lenders under the Junior Subordinated Notes; however, they could further exercise rights and remedies against us to collect the debt, which could have a material and adverse effect on our financial condition and could potentially cause us to seek relief through a filing under the United States Bankruptcy Code.Because our portfolio of performing loans has shrunk to $6.1 million, our recurring cash flow is not sufficient to cover our general operating costs, including real estate carrying costs. These costs include servicing and property management fees payable to CM Capital, property taxes, legal fees, maintenance costs and resolution costs.In addition, CM Capital has put us on notice that it currently does not have the ability to make payments of principal and interest on its note payable to us, which has had a material adverse impact on our cash flow and financial condition. Our ability to continue as a going concern will be dependent upon our ability to restructure our debt and execute portfolio resolution strategies that will offer operating liquidity.No assurance can be given that we will be successful in achieving any of these steps. Therefore, we may not be able to realize our assets and settle our liabilities in the ordinary course of business, adversely impacting amounts actually realized relative to our financial statements. If we liquidated under Chapter 7 of the United States Bankruptcy Code or otherwise, it is expected that our common stockholders would not recover any value and holders of the Junior Subordinated Notes would receive little, if any, value in relation to the outstanding principal amounts of the Junior Subordinated Notes. Our consolidated financial statements included in this Annual Report on Form 10-K do not reflect any adjustments that might specifically result from the outcome of this uncertainty. Our Investments Real Estate Owned and Investments in Real Estate We were established as a mortgage REIT; however, as our borrowers began defaulting on their obligations to us, our Advisor determined that, in many instances, the best course of action was to foreclose on the underlying collateral and take title to the property. Real estate owned and investments in real estate consist primarily of property acquired through foreclosure on mortgage loans. During the year ended December 31, 2010, we foreclosed on four loans with an aggregate original loan amount of $7.4 million, and a fair value at the time of foreclosure of $3.4 million. Our interest in real estate owned and real estate investments may be held directly by us, or through LLCs. If we are one of several investors in a larger mortgage loan, such loans are foreclosed on using an LLC to facilitate foreclosing our lender interest along with private investors who hold the remaining loan balance. In these instances, our original investment in the loan is converted to a proportionate interest in the LLC. In cases where our ownership interest in an LLC is greater than 50%, we analyze strategic alternatives to determine whether the property should be sold, contributed to a joint venture for development orheld for future resolution. In situations where our ownership interest in an LLC is less than 50%, our ability to make strategic decisions regarding the property is subject to the voting interests of a majority of the members of the LLC, which may hinder our ability to execute our desired strategy for the property. We account for our investments as real estate owned, investments in real estate, including cost method, equity method joint ventures and other equity method, and fully consolidated investments and mortgage loans. The following table represents our real estate owned and investments in real estate assets, classified by original loan type, at December 31, 2010 (dollars in thousands): December 31, 2010 Investments in Real Estate Real Estate Owned Joint Ventures Original Loan Type Original Loan Positions Net Carrying Value Original Loan Positions Net Carrying Value Original Lot Positions Net Carrying Value Acquisition and development loans 31 $ 5 $ 66 $ 98 Construction loans 10 - - 10 Total 41 $ 5 $ 76 $ Real Estate Owned Real estate owned assets are acquired through foreclosure on mortgage loans where we held 100% of the loan position. As of December 31, 2010, we held $3.3 million in real estate owned.We sold real estate owned for cash proceeds of $1.5 million during 2010. 2 Table of Contents Joint Ventures When we pursue our resolution strategy of contributing foreclosed property to a joint venture, we account for our resulting ownership as an equity investment in real estate.We are currently engaged in two joint venture agreements with a third-party homebuilder for the construction of single family homes in Las Vegas, Nevada.The carrying value of these joint ventures at December 31, 2010 was $818,000. Our joint venture partner, the developer, is constructing homes on each of two projects, and selling the completed homes to homeowners. Under terms of the joint venture agreements, the developer funds the majority of the costs of construction, and we receive our proportionate share of the lot contribution price plus our percentage of the profits depending on our ownership interest, either upon the sale of each home or upon dissolution of the joint venture. We anticipate that the construction and sale ofthe remaining homes in each of the joint venture projects will take from 12 to 18 months. During 2010, the following activities occurred within our joint ventures: ● three homes were constructed and sold to homeowners for proceeds to us of $120,000; ● we terminated one of our joint venture agreements and sold the underlying lots to our joint venture partner for cash proceeds to us of $587,000; ● we sold the majority of the underlying real estate from one of our two remaining joint ventures to our joint venture partner for cash proceeds of $621,000, resulting in a reduction of our interest in the joint venture; and ● we recognized impairments during 2010 of $851,000, a direct result of decreases in the fair value of thelots held in the ventures. Cost Method Investments In situations where our interest in an LLCis less than 20% and we do not have significant influence or direct control over the LLC, we account for the investment under the cost method of accounting.We held $187,000 in real estate investments accounted for under the cost method at December 31, 2010. Equity Method Investments In situations where our interest in an LLC represents between 21% and 50%, and we exercise significant influence but do not have direct control over the LLC, we classify the investment as investments in real estate under the equity method of accounting.Our equity method investments had a carrying value of $227,000 at December 31, 2010.We sold equity method investments for cash proceeds of $454,000 during 2010. Investments in Variable Interest Entities In connection with our 37.6% equity investment in Warm Jones, LLC (Warm Jones) we guaranteed a $13.7 million first lien mortgage loan that was borrowed by Warm Jones. Warm Jones borrowed an additional $2.6 million, the proceeds of which were used to pay 12 months of interest on the first and second lien loans, and carrying costs associated with property.Both loans have since matured and both loans are in default.In November 2010, our equity investment in Warm Jones was foreclosed upon, which eliminated our ownership position; however, we continue to have a liability for the guaranty on the first lien debt, which we have valued at $4.7 million at December 31, 2010. We determined that Warm Jones was a VIE under applicable accounting standards. Our equity investment in Warm Jones has been eliminated and we are not the primary beneficiary of the VIE.While we have, as a result of the guarantee, the requirement to absorb losses that could be significant to the VIE, we do not have the power to direct the matters that most significantly impact the activities of the LLC, including the management and operations of the property owned by the LLC and disposal rights with respect to the property. Such rights and power are held by the first lien holder. Fully Consolidated Investments If we determine that we hold a controlling interest or have 100% ownership, we fully consolidate these investments on our balance sheet and reflect the minority owner’s position as noncontrolling interest on the balance sheet, if applicable.The ownership positions of the minority shareholders are reflected separately on the balance sheet as noncontrolling interests.At December 31, 2010, we held $3.1 million in fully consolidatedreal estate investments and the noncontrolling interests related to these investments had a carrying value of $365,000. We sold fully consolidated investments for cash proceeds of $4.5 million during 2010. Mortgage Loans At inception, our stated business plan was the investment in various types of mortgage loans; however, because of our lack of access to capital, we did not originate any new mortgage loans during 2009. During 2010, we invested $797,000 in mortgage investments, using cash received from the sale of foreclosed properties.These investments were short-term and our invested capital plus interest was returned prior to December 31, 2010.To date, all of the mortgage loans which we have funded have been originated by CM Capital. At December 31, 2010, we had two performing loans with one borrower, secured by property located in Arizona.At December 31, 2010, these two loans had an aggregate principal balance of $6.1 million and a carrying value of $5.4 million. The borrower is performing on the loans in accordance with the current terms of the restructured agreements. Competition Historically, we sought investments in mortgage loans and competed with a variety of institutional lenders, including other REITs, insurance companies, mutual funds, hedge funds, pension funds, investment banking firms, banks and other financial institutions that invest in the same types of assets. Many of these investors had greater financial resources and access to lower cost of capital than we did, and were better able to withstand the impact of the current disruptions in the real estate and credit markets. No particular competitor dominates the market. Due to the current economic environment, financial institutions in our geographic markets have been limited in their abilities to provide financing for acquisition and development, construction and commercial property loans; however we have not had the capital available to take advantage of these opportunities for investment. 3 Table of Contents Employees We are externally advised by CM Group and therefore have no employees. Available Information The Internet address of our corporate website is www.desertcapitalreit.com. Our periodic SEC reports (including annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and Section 16 filings)are available free of charge through our website as soon as reasonably practicable after they are filed electronically with the SEC. We may from time to time provide important disclosures to investors by posting them in the investor relations section of our website, as allowed by SEC rules. Materials we file with the SEC may be read and copied at the SEC's Public Reference Room at 100FStreet, N.E., Room 1580, Washington, D.C.20549. Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330. The SEC also maintains an Internet website at www.sec.gov that contains our reports, proxy and information statements, and other information regarding our company that wefile electronically with the SEC. ITEM 1A. RISK FACTORS You should carefully consider the risk factors described below in addition to the other information contained or incorporated by reference in this annual report.In addition to the following risk factors, we may also be affected in the future by additional risks and uncertainties not presently known to us or that we currently believe are immaterial.If any of the events described in the following risk factors and elsewhere in this annual report occur, our business, financial condition and results of operations could be materially and adversely affected. RISKS RELATED TO OUR BUSINESS AND OPERATIONS Our current financial condition raises substantial doubt regarding our ability to continue as a going concern. However, our consolidated financial statements are presented on a going concern basis. Our consolidated financial statements are presented in this report on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. Over the past three years we have experienced substantial losses including a net loss of $53.4 million, or $3.17 per share for 2010.These financial results have had a materially adverse impact on our financial condition.Further, as a result of our limited sources of operating cash flow, and limited cash and other liquid assets available to satisfy such obligations, there is substantial doubt about our ability to continue as a going concern. While we have prepared our consolidated financial statements on a going concern basis, if we are unable to restructure the terms of our obligations, including, without limitation, the Junior Subordinated Notes, reduce operating expenses, sell assets, or receive additional funding, our ability to continue as a going concern may be impacted. Because our portfolio of performing loans has shrunk to $6.1 million, our recurring cash flow is not sufficient to cover our general operating costs, including real estate carrying costs.Our ability to continue as a going concern will also be dependent upon our ability to execute portfolio resolution strategies that will offer operating liquidity.In addition, our lenders on our Junior Subordinated Notes have accelerated the repayment of the debt underour Junior Subordinated Notes and have also filed suit against us to collect this debt.We do not have the ability to refinance or the liquidity to repay this debt and as a result, will have to restructure the debt, sell some or all of our assets or seek to reorganize under Chapter 11 or liquidate under Chapter 7 of the United States Bankruptcy Code or otherwise. No assurance can be given that we will be successful in achieving any of these steps or restructuring these arrangements on acceptable terms. Therefore, we may not be able to realize our assets and settle our liabilities in the ordinary course of business adversely impacting amounts actually realized relative to our financial statements. If we liquidated under Chapter 7 of the United States Bankruptcy Code or otherwise, it is expected that our common stockholders would not recover any value and holders of the Junior Subordinated Notes would receive little, if any, value in relation to the outstanding principal amounts of the Junior Subordinated Notes. The Company’s consolidated financial statements included in this Annual Report on Form 10-K do not reflect any adjustments that might specifically result from the outcome of this uncertainty. We are currently not making new investments and it is unlikely that we will be able to make any additional investments in the future, which increases the risk that we will be unable to continue as a going concern. Given current market conditions, the illiquid nature of our remaining assets and our lack of investable cash, currently, we are unable to take advantage of new investment opportunities.In the event that negative market conditions persist or deteriorate further, and we are not able to achieve a successful disposition of assets or increase our liquidity through alternative channels, then the risk increases that we will not be able to continue as a going concern. The accompanying consolidated financial statements have been prepared in conformity with GAAP applicable to a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. Accordingly, our consolidated financial statements do not reflect any adjustments related to the recoverability of assets and satisfaction of liabilities that might be necessary should we be unable to continue as a going concern. 4 Table of Contents Our ability to continue as a going concern could be adversely affected if we are required to perform under financial guaranteesthat we have provided. We guaranteed approximately $13.7 million of indebtedness of Warm Jones, LLC, a limited liability company in which we previously owned a 37.6% membership interest.In November 2010, our equity investment in Warm Jones was foreclosed upon, which eliminated our ownership interest.Under the original terms of the indebtedness, the note was due in October 2008 and subsequently modified, extending the maturity to February 2010.Because we guaranteed the payment of the loan, the lenders may pursue us for all amountsowing on the note.We have entered into a forbearance agreement with the lenders pursuant to which the lenders agreed to forbear from enforcing payment under the guarantee until June 2011, and agreed to waive all accrued and unpaid interest and all interest that accrues during the forbearance period provided that the loan is paid in full on or before June 2011.If we are required to pay any significant amount under the guarantee, it would have a material impact on our liquidity and we would have to sell assets upon disadvantageous terms to generate cash flow. In addition, we may not be able to ultimately recover any amount we are required to pay.We determined that our potential liability under the guarantee was approximately $4.7 million as of December 31, 2010.As of the date of this report, there were no offers to purchase the property. Both we and Desert Capital TRS have also guaranteed the mortgage note payable to a bank that is collateralized by our Henderson, Nevada office building, which serves as our corporate headquarters.We have guaranteed the debt in the event of nonpayment or in the event that the liquidated value of the building is not sufficient to cover the outstanding mortgage debt.At December 31, 2010, we recorded a $3.3 million impairment on the land and office building, which resulted in a carrying value of $4.8 million, or $1.1 million less than the outstanding debt balance of $5.9 million.In the event we are required to pay any significant amount under the guarantee, it would have a material adverse impact on our liquidity and we would have to sell assets upon disadvantageous terms to generate cash flow. In the event the Internal Revenue Service disallows certain of the deductions we have taken, we could be subject to substantial tax liabilities, which could have a material and adverse effect on our financial condition. We, together with our TRS, are currently under audit for the 2006,2007, and 2009tax years.In February 2011, the IRS provided us with an economist's report that concluded that several of the deductions we had taken for tax purposes on our TRS tax return for the 2006 and 2007 tax years shouldbe disallowed.As a result, we have recorded a liability for federal income tax, including penalties and interest, of $3.4 million as of December 31, 2010. We do not agree with the economist’s conclusion and plan to either appeal the findings or negotiate a settlement with the IRS.The likelihood of success of either approach is undetermined at this time.In January 2011, we also received notice from the IRS that it was opening the 2009 tax year for audit for us and our TRS and therefore, at this time we do not have an indication of the outcome.If we become subject to any substantial tax liabilities, it could have a material adverse effect on our financial condition. We may suffer a substantial loss if CM Capital is unable to pay our note receivable. We have a note receivable from CM Capital with an outstanding principal balance of $14.7 million. At December 31, 2009, we had an allowance for loan loss of $1.8 million recorded against this note receivable; however, in October 2010, management of CM Capital notified us that it would be discontinuing interest payments on the note until it returns to profitability, which is a loss of revenue of approximately $226,000 per quarter. Further, in December 2010, pursuant to the terms of the note, CM Capital was obligated to resume principal payments on the note of approximately $388,000 per quarter. CM Capital has failed to make principal and interest payments on the note and the note continues to be in default.The note is secured by a pledge of all of the ownership interests in CM Capital.However, due to our concerns about the current financial condition of CM Capital, we have determined that it is unlikely that CM Capital will be able to repay this note.As a result of this nonpayment, as of December 31, 2010, we have provided an allowance for loan losses for the remaining balance of the note.The impairment does not reflect a change in the payment terms of the note or a reduction in the amount we are owed under the note.The nonpayment of principal and interest has had a material adverse impact on our cash flow and financial condition.If CM Capital is unable to pay this note, we could suffer a substantial loss which could adversely impact our financial condition. One or more of our properties or investments may face foreclosure by our lenders or we may voluntarily decide to convey one or more of our properties to a lender if we cannot refinance a property upon debt maturity. Substantially all of the property constituting our real estate owned and investments in real estate previously secured acquisition and development or construction loans and as such is undeveloped or underdeveloped property that does not generate any operating income to us.However, each of these property interests has substantial costs associated with the foreclosure and continued ownership of the interest in the form of legal costs and expenses, servicing and property management fees and property taxes.As a result of our lack of operating income, in an effort to preserve and maintain our interest in these properties, we placed debt on these properties to help cover these costs.This debt is generallynon-recourse to us (except for customary “non-recourse carve out” provisions relating to matters such as fraud, misallocation of funds and other customary exclusions). Should we be unable to refinance a property’s debt upon the maturity of such debt, we will likely face foreclosure by our lenders on that property or we may decide to voluntarily convey the property to the relevant lenders in lieu of foreclosure.As a result of any loan defaults, our portfolio of properties may be further reduced, our existing and potential future lenders may be less willing to consummate transactions with us based on such loan defaults by us, we will not be able to realize any value from any such properties and we may incur additional losses on our financial statements regarding any such properties. In addition, although we are currently not aware of any events which would give rise to liability under a non-recourse carve-out provision in our loan documents, if any lender attempted to claim such liability exists, such lender may attempt to recover any losses from and/or assert that a loan is completely recourse to us.In such a case, were the lender successful, the liability could be very significant. 5 Table of Contents Adverse developments in the credit markets and in the global economy have had, and will continue to have, an adverse effect on the value of our investments, our cash flow and our operating results. Our ability to continue as a going concern is generally dependent upon economic conditions in the U.S. and, in particular, the geographic areas in which our investments are located. Global recessionary economic conditions and adverse developments in the credit markets have substantially reduced or eliminated the availability of financing for some real estate sectors. The mortgage industry has been negatively impacted by severe volatility in the capital markets, significant declines in asset values and lack of liquidity.Adverse changes in the mortgage and capital markets have eliminated, reduced the availability of, or increased the cost of funding sources for us.These factors resulted in numerous negative implications to our business, including the inability of our borrowers to access capital to repay their obligations to us resulting in material increases in non-performing loans and foreclosure activity, our inability to execute asset sales at favorable prices and our inability to raise capital or generate sufficient liquidity to make new investments.This has reduced, and may continue to reduce, the revenue and cash flow we receive from our investments and the fair value of our investments and has resulted in, and may continue to cause, material asset impairment of these investments. Limitations on our liquidity and ability to raise capital have had, and we expect will continue to have, an adverse effect on us. Historically, our primary sources of liquidity were our bank credit facility, issuances of debt and equity securities in capital markets transactions and repayments of our loans. Liquidity in the capital markets has been severely constrained since the beginning of the credit crisis, increasing the cost of funds and/or effectively eliminating access to certain funding sources.As a result, we have been unable to access sources of funding. We have sought, and will continue to seek, to raise capital through secured debt financing, asset sales, joint ventures and other third party capital arrangements. So far, we have achieved only limited success through these efforts. Any decision by a lender and/or investors to make additional funds available to us in the future will depend upon a number of factors, such as our compliance with the terms of our existing debt obligations, our financial performance, industry and market trends, and the relative attractiveness of alternative investment or lending opportunities.If we are not otherwise able to raise capital on favorable terms, we may be forced to sell some of our assets at unfavorable prices.Continued disruption in the global credit markets or further deterioration in those markets may continue to have a material adverse effect on our ability to repay or refinance our borrowings and operate our business. There can be no assurance that our liquidity requirements will continue to be satisfied. If we are unable to raise additional capital or generate sufficient liquidity we may be unable to conduct our operations. Our ability to conduct our operations is significantly constrained by our lack of liquidity and our unlikely ability to obtain additional debt financing or to issue equity securities as a result of our current financial condition, as well as the uncertainties and risks caused by the continuing turmoil and volatility in the capital markets and the recessionary economic conditions.Our ability to continue our operations is dependent upon our short term ability to implement successfully exit strategies with respect to certain of our real estate assets.These strategies primarily include asset sales.Our ability to continue operating is dependent in large part upon our ability to implement these exit strategies so that we are able to generate sufficient additional cash flow to enable us to meet our current and future operating expenses. We face risks associated with owning developed and undeveloped real property. The risks inherent in owning and/or developing real property increase as demand for commercial or residential property, or rental rates, decrease. Real estate markets are highly uncertain and, as a result, the value of developed and undeveloped property has fluctuated significantly and may continue to fluctuate as a result of changing market conditions. In addition, carrying costs can be significant and can result in losses or reduced margins in a poorly performing project. As a result of our lack of operating cash flow and liquidity, we have placed debt on our property interests to pay the carrying costs associated with owning the properties.As a result, we hold property at a cost we may not be able to recover fully.Under current market conditions, we have recorded impairment charges on most of our properties and may have future impairments of our properties. These impairment charges are based on estimates of fair value. Given the current environment, the amount of market information available to estimate fair value is less than usual; if additional market information becomes available in future periods we may take additional impairment charges.It is unlikely that we will be able to hold these properties long enough to recover any significant value. Adverse market conditions have caused us and, we expect, will continue to cause us to have difficulty selling certain of our assets, which has impaired our ability to use sales proceeds as a source of liquidity and has adversely affected our ability to operate our business and satisfy our debt service obligations. We intend to dispose of certain of our assets to provide us with necessary liquidity to operate our business and help us satisfy our current and future expenses and debt service obligations. We have and may in the future encounter difficulty in finding buyers in a timely manner as real estate investments generally cannot be disposed of quickly, especially when market conditions are poor. These difficulties have been exacerbated in the current credit environment because buyers have been unable to obtain the necessary financing. These factors have and may continue to limit our ability to vary our portfolio promptly in response to changes in economic or other conditions and have and may continue to limit our ability to utilize sales proceeds as a source of liquidity, which has adversely affected our ability to operate our business and satisfy our debt service obligations. 6 Table of Contents We may not be able to control our operating costs or our expenses may remain constant or increase, even as our revenues decrease, causing our results of operations to be materially and adversely affected. Factors that may adversely affect our ability to control operating costs include: ● the need to pay for insurance, legal and other operating costs, including property management fees andreal estate taxes,which could increase over time; ● the need periodically to repair, renovate and re-lease space; ● the cost of compliance with governmental regulation, including zoning and tax laws; ● the potential for liability under applicable laws; ● interest rate levels; and ● the availability of financing. If our operating costs increase as a result of any of the foregoing factors, our results of operations may be materially and adversely affected. The expense of owning and operating a property is not necessarily reduced when circumstances such as market factors and competition cause a reduction in income from the property. As a result, if revenues drop, we may not be able to reduce our expenses accordingly. Costs associated with real estate investments, such as real estate taxes, loan payments and maintenance generally will not be reduced even if a property is not fully occupied or other circumstances cause our revenues to decrease. If a property is mortgaged and we are unable to meet the mortgage payments, the lender could foreclose on the mortgage and take the property, resulting in a further reduction in net income.Moreover, our interests in undeveloped land do not generate any income against which to offset our carrying costs associated with owning these assets.Accordingly, to the extent that these assets do not regain some of their market value, we will never recover the costs of owning these assets. We have prepaid certain carrying costs and servicing and management fees to CM Capital and are subject to the credit risk that CM Capital may not have the funds available to pay these carrying costs as they become due, which could have a material and adverse effect on our financial condition. We have incurred secured debt to facilitate the payment of certain carrying costs and servicing and property management fees associated with the ownership of certain of our non-income producing assets.The proceeds of this debt, less closing costs, funding of the interest reserves and other fees were prepaid to our loan servicer, CM Capital, to be used for the payment of carrying costs associated with being a land owner and servicing and property management fees payable to CM Capital.To the extent that CM Capital does not have the funds available to pay the carrying costs for these properties as they become due, the properties could become subject to tax liens or we could otherwise be required to advance additional funds to pay such carrying costs which would result in our payment of such costs twice.At December 31, 2010, the amount of prepaid costs to CM Capital was $176,000. Weare unable to develop ourproperties or redevelop existing properties successfully, which could adversely affect our results of operations due to unexpected costs, delays and other contingencies. Our operating strategy historically has not included owning real property, developing real property or expansion and/or redevelopment of existing property. However, as a result of the adverse developments in the credit markets and global economic conditions, we have interests in 46 properties and 2 joint ventures. Some of the exit strategies that we are consideringinclude engaging in certain development opportunities as they arise.Development activity may be conducted through wholly-owned subsidiaries or through joint ventures. However, there are significant risks associated with such development activities in addition to those generally associated with the ownership and operation of developed properties. These risks include the following: ● we may be unable to obtain necessary financing on acceptable terms or at all; ● we may be unable to obtain, or face delays in obtaining necessary zoning, land-use, building, occupancy, and other required governmental permits and authorizations, which could result in increased development costs and/or lower than expected leases; ● local real estate market conditions, such as oversupply or reduction in demand, may result in reduced or fluctuating rental rates; ● we may incur development costs for a property that exceed original estimates due to increased materials, labor or other costs of unforeseen environmental conditions, which could make completion of the property uneconomical; ● we may abandon development opportunities that we have already begun to explore, and we may fail to recover expenses already incurred in connection with exploring any such opportunities; ● changes in applicable zoning and land use laws may require us to abandon projects prior to their completion, resulting in the loss of development costs incurred up to the time of abandonment; and ● we may experience late completion because of construction delays, delays in the receipt of zoning, occupancy and other approvals or other factors outside of our control. In addition, if a project is delayed, certain tenants may have the right to terminate their leases. Any one or more of these risks may cause us to incur unexpected development costs, which would negatively affect our results of operations. 7 Table of Contents Our joint venture investments could be adversely affected by our lack of sole decision-making authority, our reliance on our joint venture partners’ financial condition, any disputes that may arise between us and our joint venture partners and our exposure to potential losses from the actions of our joint venture partners. As of December31, 2010, we had ownership interests in two joint ventures. Our investments in these joint ventures involve risks not customarily associated with wholly-owned properties, including the following: ● we share decision-making authority with some of our joint venture partners regarding major decisions affecting the ownership or operation of the joint venture and the joint venture properties, such as the acquisition of properties, the sale of the properties or the making of additional capital contributions for the benefit of the properties, which may prevent us from taking actions that are opposed by those joint venture partners; ● prior consent of our joint venture partners may be required for a sale or transfer to a third party of our interests in the joint venture, which restricts our ability to dispose of our interest in the joint venture; ● our joint venture partners might become bankrupt or fail to fund their share of required capital contributions, which may delay construction or development of a joint venture property or increase our financial commitment to the joint venture; ● our joint venture partners may have business interests or goals with respect to the joint venture properties that conflict with our business interests and goals, which could increase the likelihood of disputes regarding the ownership, management or disposition of such properties; ● disputes may develop with our joint venture partners over decisions affecting the joint venture properties or the joint venture, which may result in litigation or arbitration that would increase our expenses and distract our officers and/or directors from focusing their time and effort on our business, and possibly disrupt the day-to-day operations of the property such as by delaying the implementation of important decisions until the conflict or dispute is resolved; ● we may suffer losses as a result of the actions of our joint venture partners with respect to our joint venture investments;and ● our joint venture partner may elect to sell or transfer its interests in the joint venture to a third party, which may subject us to a joint venture partner that is not acceptable to us. We may not pay dividends to our common stockholders. REIT provisions of the Internal Revenue Code generally require that we annually distribute to our stockholders at least 90% of all of our taxable income, exclusive of the application of any tax loss carry forwards that may be used to offset current period taxable income. These provisions restrict our ability to retain earnings and thereby generate capital from our operating activities. For any year that we do not generate taxable income, we are not required to declare and pay dividends to maintain our REIT status. We have not declared a common stock dividend since September30, 2008. Variable rate debt is subject to interest rate risk. We have long-term debt that bears interest at a varying interest rate based on LIBOR. We may incur additional variable rate debt in the future. Increases in interest rates on variable rate debt would increase our interest expense, unless we make arrangements which hedge the risk of rising interest rates, which would adversely affectcash available for payment of our debt obligations. Losses from catastrophes may exceed our insurance coverage. We carry comprehensive property and liability insurance on our properties, which we believe is of the type and amount customarily obtained on similar real property assets. However, some losses, generally of a catastrophic nature, such as losses from floods, hurricanes, or earthquakes, may be subject to coverage limitations. We exercise our discretion in determining amounts, coverage limits, and deductible provisions of insurance, to maintain appropriate insurance on our investments at a reasonable cost and on suitable terms. If we suffer a substantial loss, our insurance coverage may not be sufficient to pay the full current market value or current replacement value of our lost investment, as well as the anticipated future revenues from the property. Further, there are some types of losses, including some types of environmental losses that generally are not insured or are not economically insurable. Inflation, changes in building codes and ordinances, environmental considerations, and other factors also may reduce the feasibility of using insurance proceeds to replace a property after it has been damaged or destroyed. 8 Table of Contents Loan repayments are unlikely in the current market environment. In the past, a source of liquidity for us was the voluntary repayment of loans. Because the commercial real estate asset-backed markets remain closed, and banks and life insurance companies have drastically curtailed new lending activity, real estate owners are having difficulty refinancing their assets at maturity. Borrowers have been unable to refinance loans at their maturity, the loans have gone into default and the liquidity that we would have otherwise received from such repayments has not been available. As a lenderthat invested in loans to borrowers who may nothave metthe credit standards of other financial institutions, the default rate on mortgage loans made by us could be higher than that of the real estate industry generally. As of December31, 2010 we had two loans in our portfolio from one borrower that were performing.The aggregate balance of these loans was approximately $6.1 million. The increase in our provision for loan losses has materially adversely affected our results of operations.The inability of the borrower to repay these loans may have a material adverse effect on our business and operations. We may suffer a loss if a borrower defaults on a loan and the underlying collateral is not sufficient to cover the loan amount. In the event of a default by a borrower on a non-recourse loan, we will only have recourse to the real estate-related assets collateralizing the loan. If the underlying collateral value is less than the loan amount, we will suffer a loss.We sometimes obtain individual or corporate guarantees from borrowers or their affiliates, which are not secured. In cases where guarantees are not fully or partially secured, we typically rely on financial covenants from borrowers and guarantors which are designed to require the borrower or guarantor to maintain certain levels of creditworthiness. Where we do not have recourse to specific collateral pledged to satisfy such guarantees or recourse loans, we will only have recourse as an unsecured creditor to the general assets of the borrower or guarantor, some or all of which may be pledged to satisfy other lenders. There can be no assurance that a borrower or guarantor will comply with its financial covenants, or that sufficient assets will be available to pay amounts owed to us under our loans and guarantees. As a result of these factors, we may suffer losses which could have a material adverse effect on our financial performance. In the event of a borrower bankruptcy, we may not have full recourse to the assets of the borrower in order to satisfy our loan. Bankruptcy and borrower litigation can significantly increase collection losses and the time needed for us to acquire title to the underlying collateral in the event of a default, during which time the collateral may decline in value, causing us to suffer losses. If the value of collateral underlying our loan declines or interest rates increase during the term of our loan, a borrower may not be able to obtain the necessary funds to repay our loan at maturity through refinancing. Decreasing collateral value and/or increasing interest rates may hinder a borrower's ability to refinance our loan because the underlying property cannot satisfy the debt service coverage requirements necessary to obtain new financing. If a borrower is unable to repay our loan at maturity, we could suffer a loss which may adversely impact our financial performance. We are subject to additional risks associated with participation interests. Some of our loanswere participation interests or co-lender arrangements in which we shared the rights, obligations and benefits of the loan with other lenders. We may need the consent of these parties to exercise our rights under such loans, including rights with respect to amendment of loan documentation, enforcement proceedings in the event of default and the institution of, and control over, foreclosure proceedings. Similarly, a majority of the participants may be able to take actions to which we object but to which we will be bound if our participation interest represents a minority interest. We may be adversely affected by this lack of full control. Our interest in real estate owned and real estate investments may be held directly by us, or through LLCs. If we are one of several investors in a larger mortgage loan, such loans are foreclosed on using an LLC to facilitate foreclosing our lender interest along with private investors who hold the remaining loan balance. In these instances, our original investment in the loan is converted to proportionate interests in the LLC. In cases where our ownership interest in an LLC is greater than 50%, we analyze strategic alternatives to determine whether the property should be sold, contributed to a joint venture for development orheld for future resolution. In situations where our ownership interest in an LLC is less than 50%, our ability to make strategic decisions regarding the property is subject to the voting interests of a majority of the members of the LLC, which may hinder our ability to execute our desired strategy for the property.We may be adversely affected by this lack of control. 9 Table of Contents The subordinate mortgage loans and participation interests in mortgage loans we have invested in may be subject to risks relating to the structure and terms of the transactions, as well as subordination in bankruptcy, and there may not be sufficient funds or assets remaining to satisfy our investments, which may result in losses to us. We have focused on originating, structuring and acquiring senior and subordinate debt investments secured primarily by real property, including first lien mortgage loans, participations in first lien mortgage loans and second lien mortgage loans and participation interests in second lien mortgage loans. These investments may be subordinate to other debt on the property and are secured by subordinate rights to the commercial property. If a borrower defaults or declares bankruptcy, after senior obligations are met, there may not be sufficient funds or assets remaining to satisfy our subordinate interests. Because each transaction is privately negotiated, subordinate investments can vary in their structural characteristics and lender rights. Our rights to control the default or bankruptcy process following a default will vary from transaction to transaction. The subordinate investments that we originate and invest in may not give us the right to demand foreclosure as a subordinate real estate debt holder. Furthermore, the presence of intercreditor agreements may limit our ability to amend our loan documents, assign our loans, accept prepayments, exercise our remedies and control decisions made in bankruptcy proceedings relating to borrowers. Similarly, a majority of the participating lenders may be able to take actions to which we object but to which we will be bound. Certain transactions that we have originated and invested in could be particularly difficult, time consuming and costly to workout because of their complicated structure and the diverging interests of all the various classes of debt in the capital structure of a given asset. Loan loss reserves are particularly difficult to estimate in a turbulent economic environment. Our loan loss reserves are evaluated on a quarterly basis. Our determination of loan loss reserves requires us to make certain estimates and judgments, which are particularly difficult to determine during a recession where commercial real estate credit has been nearly shut off and commercial real estate transactions have dramatically decreased. Our estimates and judgments are based on a number of factors, including projected cash flows from the collateral securing our commercial real estate loans, loan structure, including the availability of reserves and recourse guarantees, likelihood of repayment in full at the maturity of a loan, potential for a refinancing market coming back to commercial real estate in the future and expected market discount rates for varying property types. If our estimates and judgments are not correct, our results of operations and financial condition could be severely impacted. Our assets may be subject to impairment charges which can adversely affect our financial results. We periodically evaluate long-lived assets and investments in real estateto determine if there has been any impairment in their carrying values and record impairment losses if there are indicators of impairment. If it is determined that an impairment has occurred, the amount of the impairment charge is equal to the excess of the asset’s carrying value over its estimated fair value, which could have a material adverse effect on our financial results in the accounting period in which the adjustment is made. During 2010, we recorded$29.2 million in impairments of real estate investments, including equity in losses of unconsolidated real estate investments related to the decline in the value of real estate and impairments on our buildings and land.If market conditions do not improve or if there is further market deterioration, it may impact the number of properties we can sell, the timing of the sales and/or the prices at which we can sell them in future periods. If we are unable to sell properties, we may incur additional impairment charges on properties previously impaired as well as on properties not currently impaired but for which indicators of impairment may exist, which would decrease the value of our assets as reflected on our balance sheet and adversely affect net income and stockholders’ equity. There can be no assurances of the amount or pace of future sales and closings, particularly given current market conditions. We could incur significant costs related to environmental issues which could adversely affect our results of operations through increased compliance costs or our financial condition if we become subject to a significant liability. Under federal, state and local laws and regulations relating to the protection of the environment, a current or previous owner or operator of real property, and parties that generate or transport hazardous substances that are disposed of on real property, may be liable for the costs of investigating and remediating hazardous substances on or under or released from the property and for damages to natural resources. The federal Comprehensive Environmental Response, Compensation& Liability Act, and similar state laws, generally impose liability on a joint and several basis, regardless of whether the owner, operator or other responsible party knew of or was at fault for the release or presence of hazardous substances. In connection with the ownership or operation of our properties, we could be liable in the future for costs associated with investigation and remediation of hazardous substances released at or from such properties. The costs of any required remediation and related liability as to any property could be substantial under these laws and could exceed the value of the property and/or our assets. The presence of hazardous substances, or the failure to properly remediate those substances may result in our being liable for damages suffered by a third party for personal injury, property damage, cleanup costs, or otherwise and may adversely affect our ability to sell or rent a property or to borrow funds using the property as collateral. In addition, environmental laws may impose restrictions on the manner in which we use our properties or operate our business, and these restrictions may require expenditures for compliance. The restrictions themselves may change from time to time, and these changes may result in additional expenditures in order to achieve compliance. We cannot assure you that a material environmental claim or compliance obligation will not arise in the future. The costs of defending against any claims of liability, of remediating a contaminated property, or of complying with future environmental requirements could be substantial and affect our operating results. In addition, if a judgment is obtained against us or we otherwise become subject to a significant environmental liability, our financial condition may be adversely affected. 10 Table of Contents If we fail to maintain effective internal control over financial reporting in accordance with Section404 of the Sarbanes-Oxley Act of 2002, our results of operations may be negatively affected. We are required to maintain effective internal control over financial reporting under the Sarbanes-Oxley Act of 2002 and related regulations. Any material weakness in our internal control over financial reporting that needs to be addressed may negatively affect our results of operations. In connection with its audit of our consolidated financial statements for the year ended December31, 2007, we, together with our independent registered public accounting firm identified deficiencies in our internal control over financial reporting that constituted “material weaknesses” as defined by standards established by the Public Company Accounting Oversight Board. The deficiencies related to our failure to design and implement controls related to the interpretation and implementation of certain accounting principles, primarily related to business combinations in connection with the sale of CM Capital and accounting for loan impairment in connection with a troubled debt restructuring.We have expanded our internal accounting staff to correct the material weakness identified; however, we cannot assure you that our internal control over financial reporting will not be subject to material weaknesses in the future. The geographic, borrower and property-type concentrations of our investments may increase our risk of loss. Our real estate investment portfolio, including mortgage loan investments and real estate investments is primarily concentrated in the Southwestern United States. As of December 31, 2010, approximately 75.8% of the principal balance of our portfolio was invested throughout Nevada, California, and Arizona. We have one borrower that comprises our entire mortgage loan portfolio. At December 31, 2010, the aggregate amount of our loans to this borrower was $6.1 million.The allowance for loan losses includes $761,000 in allowances for these specific loans.Where we have any kind of concentration risk in our investments, furtheradverse developments in that area of concentration could further reducethe value of our investment and increase our losses. The property securing some of our investments may be subject to prior liens and if default on these superior encumbrances occurs, we may be required to pay installments due tothe superior encumbrances to protect our investment and we may not have the funds to make such payments. The property securing an investment may be subject to prior security interests or liens securing payment of other obligations which are or may become superior to our interest. If defaults occur on superior encumbrances, we may lose our security interest in the property through foreclosure of the superior encumbrances and we may, in order to preserve our secured interest, have to pay the periodic installments due to the superior encumbrance in order to prevent foreclosure of the superior encumbrance. In some cases, we have been and in the future, may again be required to pay a superior encumbrance in its entirety. We could be required to make additional cash outlays for an indefinite period of time, including payment of court costs and attorney fees and other expenses incidental to protecting investments. These expenses have had and may continue to have an adverse effect on our operating cash flow. Due to our lack of liquidity, we may be unable to make such payments, which could cause us to lose our investments. Insurance will not cover all potential losses on the underlying real properties and the absence thereof may impair our security and harm the value of our assets. We require that each of the borrowers under the mortgage loans that we acquire obtain comprehensive insurance covering the underlying real property, including liability, fire and extended coverage. There are certain types of losses, however, generally of a catastrophic nature, such as earthquakes, floods and hurricanes that may be uninsurable or not economically insurable. We do not require borrowers to obtain terrorism insurance. Inflation, changes in building codes and ordinances, environmental considerations, and other factors also might make it infeasible to use insurance proceeds to replace a property if it is damaged or destroyed. Under such circumstances, the insurance proceeds, if any, might not be adequate to restore the economic value of the underlying real property, which might impair our security and decrease the value of our assets. We depend on our key personnel, especially our Chairman of the Board, Chief Executive Officer, President and Chief Investment Officer, Todd Parriott, and the loss of any of our key personnel could severely and detrimentally affect our operations. We depend on the diligence, experience and skill of our officers and the people working on behalf of our Advisor for the selection, acquisition, structuring and monitoring of our mortgage loan and real estate investments and associated borrowings. In particular, we are dependent on Mr.Parriott to perform the Advisor's duties and if he is unable to do so, our results of operations will be negatively impacted. Mr. Parriott performs the duties of Chief Executive Officer of the Advisor and as our Chairman of the Board, Chief Executive Officer, President and Chief Investment Officer.Mr.Parriott founded us and our Advisor, and his continued service is critical to our overall operations and strategic direction. In addition, the relationships that Mr.Parriott and our other officers have developed with existing and prospective developers of residential and commercial real estate are critically important to our business. We have not entered into employment agreements with our senior officers. We do not currently employ personnel dedicated solely to our business, and our officers are free to engage in competitive activities in our industry. The loss of any key person could harm our business, financial condition, cash flow and results of operations. 11 Table of Contents RISKS RELATED TO OUR ADVISOR Our results may suffer as a consequence of a conflict of interest arising out of our relationship with our Advisor. We pay our Advisor a management fee based on the amount of our invested assets. This arrangement may lead our Advisor to recommend riskier or more speculative investments regardless of their long-term performance in an effort to maximize its compensation. The management fee we pay our Advisor is based on the amount of assets invested, which provides incentive for our Advisor to invest our assets quickly, and possibly in riskier investments regardless of their performance. Our Advisor shares in our profits but not in our losses. Consequently, as our Advisor evaluates different mortgage loans and other investments for our account, there is a risk that our Advisor will cause us to assume more risk than is prudent in an attempt to increase its management fee. Other key criteria related to determining appropriate investments and investment strategies, including the preservation of capital, might be under-weighted if our Advisor focuses exclusively or disproportionately on maximizing its income. The advisory agreement was not negotiated at arm's length and provides for substantial compensation to the Advisor. Our Advisor has significant influence over our affairs, and might cause us to engage in transactions that are not in our or our stockholders' best interests. In addition to managing us and having two of its designees as members of our board, our Advisor provides advice on our operating policies and strategies. Our Advisor may also cause us to engage in future transactions with it and its affiliates. Accordingly, our Advisor has significant influence over our affairs, and may cause us to engage in transactions which are not in our best interest. Wedepend on the performance of our Advisor. We aredependent upon the performance of our Advisor in evaluating and managing our investments and our day-to-day operations. You will have no opportunity to evaluate the terms of transactions or other economic or financial data concerning our investments. You must rely entirely on the analytical and management abilities of our Advisor and the oversight of our board of directors. We cannot estimate with certainty the future aggregate fees and expense reimbursements that will be paid to our Advisor under the advisory agreement. Our Advisor is entitled to substantial fees pursuant to the advisory agreement. Our Advisor's management fee is calculated as a percentage of our Average Invested Assets. Since payments of the management fee and expense reimbursements are determined at future dates based upon our then-applicable Average Invested Assets and actual expenses incurred by our Advisor, such fees and expense reimbursements cannot be estimated with mathematical certainty. We can provide no assurance at this time as to the amount of any such management fee or expense reimbursements that may be payable to our Advisor in the future. 12 Table of Contents Our Advisor may render services to other entities, which could reduce the amount of time and effort that our Advisor devotes to us. The advisory agreement does not restrict the right of our Advisor, any persons working on its behalf or any of its affiliates to carry on their respective businesses, including the rendering of advice to others regarding investments in mortgage loans that would meet our investment criteria.In addition, the advisory agreement does not specify a minimum time period that our Advisor and its personnel must devote to managing our investments. The ability of our Advisor to engage in these other business activities, and specifically to manage mortgages for third parties, could reduce the time and effort it spends managing our portfolio to the detriment of our investment returns. Our Advisor's liability is limited under the advisory agreement, and we have agreed to indemnify it against certain liabilities. Our Advisor has not assumed any responsibility to us other than to render the services described in the advisory agreement, and will not be responsible for any action of our board of directors in following or declining to follow our Advisor's advice or recommendations. Our Advisor and its directors, officers and employees will not be liable to us for acts performed by its officers, directors, or employees in accordance with and pursuant to the advisory agreement, except for acts constituting gross negligence, recklessness, willful misconduct or active fraud in connection with their duties under the advisory agreement. We indemnify our Advisor and its directors, officers and employees with respect to all expenses, losses, damages, liabilities, demands, charges and claims arising from acts of our Advisor not constituting gross negligence, recklessness, willful misconduct or active fraud. If our Advisor terminates the advisory agreement, we may not be able to find an adequate replacement Advisor. Our Advisor may terminate the advisory agreement without cause or elect not to renew the agreement, without penalty on 60 days prior written notice to us. If our Advisor terminates our agreement, we may not be able to find an adequate replacement Advisor, or our delay in retaining an adequate replacement Advisor may adversely affect our business operations. RISKS RELATED TO LEGAL AND TAX REQUIREMENTS If we fail to qualify or are disqualified as a REIT, we will be subject to tax as a regular corporation and face substantial tax liability. Qualification as a REIT involves the application of highly technical and complex Internal Revenue Code provisions for which only a limited number of judicial or administrative interpretations exist. Accordingly, it is not certain we will be able to remain qualified as a REIT for U.S. federal income tax purposes. Even a technical or inadvertent mistake could jeopardize our REIT status. Furthermore, Congress or the IRS might change tax laws or regulations and the courts might issue new rulings, in each case potentially having retroactive effect that could make it more difficult or impossible for us to qualify as a REIT. If we fail to qualify as a REIT in any tax year, then: ● we would be taxed as a regular domestic corporation, which, among other things, means that we would be unable to deduct distributions to stockholders in computing taxable income and we would be subject to U.S. federal income tax on our taxable income at regular corporate rates; ● any resulting tax liability could be substantial, would reduce the amount of cash available for distribution to stockholders, and could force us to liquidate assets at inopportune times, causing lower income or higher losses than would result if these assets were not liquidated; and ● unless we were entitled to relief under applicable statutory provisions, we would be disqualified from treatment as a REIT for the subsequent four taxable years following the year during which we lost our qualification and, thus, our cash available for distribution to our stockholders would be reduced for each of the years during which we did not qualify as a REIT. Even if we remain qualified as a REIT, we might face other tax liabilities that reduce our cash flow. Further, we might be subject to federal, state and local taxes on our income and property. Any of these taxes would decrease cash available for distribution to our stockholders. Complying with REIT requirements may force us to liquidate otherwise attractive investments. In order to continue to qualify as a REIT, we must ensure that at the end of each calendar quarter at least 75% of the value of our assets consists of cash, cash items, government securities and qualified REIT real estate assets. The remainder of our investment in securities generally cannot include more than 10% of the outstanding voting securities of any one issuer (other than a taxable REIT subsidiary) or more than 10% of the total vote or value of the outstanding securities of any one issuer (other than a taxable REIT subsidiary). In addition, generally, no more than 5% of the value of our assets can consist of the securities of any one issuer (other than a taxable REIT subsidiary). In the case of taxable REIT subsidiaries, no more than 25% of the value of our assets can consist of securities of one or more taxable REIT subsidiaries. If we fail to comply with these requirements, we must dispose of a portion of our assets within 30 days after the end of the calendar quarter in order to avoid losing our REIT status and suffering adverse tax consequences. 13 Table of Contents Failure to maintain an exemption from the Investment Company Act would harm our results of operations. We intend to conduct our business so as not to become regulated as an investment company under the Investment Company Act of 1940, as amended. The Investment Company Act exempts entities that are primarily engaged in the business of purchasing or otherwise acquiring mortgages and other liens on, and interests in, real estate. Under the current interpretation of the SEC staff, in order to qualify for this exemption, we must maintain at least 55% of our assets directly in these qualifying real estate interests. If we fail to qualify for this exemption, our ability to use leverage would be substantially reduced and we would be unable to conduct our business as described in this report. We may be harmed by changes in various laws and regulations. Changes in the laws or regulations governing our Advisor or its affiliates may impair our Advisor's or its affiliates' ability to perform services in accordance with the advisory agreement. Our business may be harmed by changes to the laws and regulations affecting our Advisor or us, including changes to securities laws and changes to the Internal Revenue Code applicable to the taxation of REITs. New legislation may be enacted into law or new interpretations, rulings or regulations could be adopted, any of which could harm us, our Advisor and our stockholders, potentially with retroactive effect. Legislation was enacted that reduces the maximum tax rate of non-corporate taxpayers for capital gains (for taxable years ending on or after May 6, 2003 and on or before December 31, 2010) and for dividends (for taxable years beginning after December31, 2002 and on or before December 31, 2010) to 15%. Generally, dividends paid by REITs are not eligible for the new 15% U.S. federal income tax rate, with certain exceptions. Although this legislation does not adversely affect the taxation of REITs or dividends paid by REITs, the more favorable treatment of regular corporate dividends could cause investors who are individuals to consider stocks of other corporations that pay dividends as more attractive relative to stocks of REITs. It is not possible to predict whether this change in perceived relative value will occur, or what the effect will be on the market price of our common stock. ITEM2. PROPERTIES We own an office building in Henderson, Nevada, which serves as our corporate headquarters. The building is approximately 40,000 square feet, and as of December 31, 2010, the building was 100% occupied. Approximately 20,000 square feet of office space is leased to related parties under month-to-month leases and approximately 20,000 square feet is leased to unrelated third parties under long-term operating leases that are cancelable on sixty days written notice by either party.Both Desert Capital REIT and Desert Capital TRS have guaranteed this debt in the event of nonpayment or in the event that the liquidated value of the building is not sufficient to cover the outstanding mortgage debt.At December 31, 2010, based on an appraisal and cash flow analysis, we determined that the property was impaired. We recorded a $3.3 million impairment on the land and office building, which resulted in a carry value of $4.8 million, or $1.1 million less than the outstanding debt balance of $5.9 million. In addition, we own the land and building of an operating business, 3MO, LLC, that we foreclosed on in April 2009.We originally classified the real estate property (the land and building), and related assets and liabilities as assets and liabilities held for sale, but in November 2009,we entered into an agreement with an unrelated third party to lease the 10,000 square foot facility and operate a new business on the premises, at which time we also ceased our operations ofthe business.Under the lease agreement, the lessee assumed the operations of the business, including the responsibility to fund all operating costs of the business.We have maintained ownership of the real property and have classified it as building and land on our consolidated balance sheet, and depreciate it over its estimated useful life.We recorded an impairment of $1.6 million during the year ended December 31, 2010, a direct result of a change in our estimate of future cash flows from the lessee. ITEM 3.LEGAL PROCEEDINGS Thomas vs. CM Securities, Todd Parriott, CM Capital, Desert Capital InSeptember 2009, because of our prior ownership of CM Capital, we werenamed in a lawsuit brought by an individual arising fromsuch individual'sinvestment in certain promissory notes in the aggregate amount of $100,000. Named as defendants in the lawsuit are the following: Todd Parriott, Chief Executive Officer,CMSecurities, LLC, CM Capital Services, LLC (formerly known as Consolidated Mortgage, LLC),Benjamin Williams and Strategic Financial Companies, LLC. Plaintiffalleges, among other things,that in recommending that the plaintiffinvest insuchpromissory notes, CM Capital Services and CM Securities, their agents, principals and employees, and Benjamin Williams made untrue statements of a material fact to the plaintiff and omitted to state materialfacts to the plaintiff.Plaintiff seeks, amongother things,monetary damages,interest,costs and attorneys' fees.We believe that the claims asserted in the lawsuit are without merit.We also deny all other allegations of wrongdoing and intend to vigorously defend the lawsuit. 14 Table of Contents Case No. A540232, Second James, Inc. et al. v. Todd Parriott, et al., in the District Court of Clark County, Nevada, Department XI We are named in a lawsuit brought by a current shareholder and its affiliates arising from a transaction whereby Desert Capital TRS, Inc. acquired all of the units in CM Capital in exchange for cash and shares ofour stock. Named as defendants in the lawsuit, in addition to us, are the following: Todd Parriott, our Chief Executive Officer, Phillip Parriott, CM Securities, LLC, Burton, Desert Capital TRS, Inc., ARJ Management Inc., CM Land LLC, and CM Capital. Plaintiffsallege, among other things, the existence of an oral agreement pursuant to whichthey are allegedly entitled to receive a portion of the management fee paid byus to Burton. Plaintiffs also allege, among other things, that CM Capital made certainoverpayments to management beforethe formation ofDesert Capital REITandundisclosed paymentsin connection with the formation of Desert Capital REIT and various other entities.Plaintiffs seek, amongother things, damages, prejudgment interest, attorneys' fees, and punitive damages.We believe that the claims asserted in the lawsuit are without merit. We deny the existence of any oral agreement andbelieve that we have fully performed all of the obligations which were memorialized in the Unit Purchase Agreement concerning CM Capital.We also deny all other allegations of wrongdoing. We intend to vigorously defend the lawsuit. SEC Subpoena in the Matter of CM Capital Services, LLC (LA-3825) The Company received a subpoena from the United States Securities and Exchange Commission requesting various documents and information. The subpoena was issued in an investigation entitled In the Matter of CM Capital Services, LLC (LA-3825). CM Capital Services is a subsidiaryof the Company's Advisor, CM Group, LLC. CM Capital Services, LLC originated loans in which the Company invested funds. The Company intends to cooperate with the SEC with respect to the subpoena. Civil Action No. 11-CV-1159, Taberna Preferred Funding VI, Ltd. v. Desert Capital REIT, Inc., in the United States District Court for the Southern District of New York We are named in a lawsuit brought by Taberna Preferred Funding VI. Ltd. ("Taberna") in the United States District Court for the Southern District of New York. Taberna is the holder of certain trust preferred securities issued by our subsidiary, Desert Capital TRS Statutory Trust I.Taberna holds a substantial amount of these securities.Desert Capital TRS Statutory TrustI issued approximately $30 million of trust preferred securities and approximately $928,000 in common securities.It used the proceeds of these securities to purchase $30.9 million of our junior subordinated notes issued pursuant to a Junior Subordinated Indenture.The terms of the junior subordinated notes match the terms of the trust preferred securities. Taberna alleges that a default hasoccurred under the Junior Subordinated Indenture and alleges that the Junior Subordinated Indenture permits Taberna to file a suit directly against the Company in the event of adefault. Taberna's lawsuit alleges a cause of action for breach of contract and seeks an award of damages of at least $25 million plus all accrued interestandits costs and disbursements incurred in the action including reasonable attorneys' fees. Cause No. 2009 16312, Phase One Technologies, L.L.C. and Alpine Environmental Technologies Corporation v. Consolidated Mortgage, L.L.C., d/b/a CM Capital Services, L.L.C., CM Capital Services, L.L.C., Desert Capital REIT, Inc., Hayden Almeda, L.L.C., Todd B. Parriott, Paul Huygens et al.; In the District Court of the 133rd Judicial District of Harris County, Texas Plaintiffs Phase One Technologies and Alpine Environmental Technologies Corporation allege that Defendants Consolidated Mortgage, L.L.C., d/b/a CM Capital Services, L.L.C., CM Capital Services, L.L.C., Desert Capital REIT, Inc., Todd B. Parriott, and Paul Huygens (collectively the “CM Defendants”) failed to pay for environmental remediation work performed by Plaintiffs.Plaintiffs have stated causes of action for breach of contract/quantum meruit, foreclosure of Plaintiffs’ constitutional/statutory lien, sham contract, fraudulent conveyance, conspiracy, alter ego and piercing the corporate veil, fraud, negligent misrepresentation, promissory estoppel, equitable subrogation, and Texas Prompt Payment Act violations.Plaintiffs are seeking an undefined amount of damages, exemplary damages, sale of the property on which the environmental remediation work was performed, attorneys’ fees and expenses, pre- and post-judgment interest, and costs.The CM Defendants also face cross claims from co-defendant SRG Real Estate, LLC.SRG Real Estate alleges that the CM Defendants failed to pay in accordance with alleged promises made to SRG Real Estate.SRG Real Estate has stated causes of action for breach of oral contract, promissory estoppel, and seeks to hold all the CM Defendants responsible under various theories of vicarious liability.SRG Real Estate seeks an undisclosed amount of damages, pre- and post-judgment interest, costs, attorneys’ fees, and additional recovery for indemnity and/or contribution.Consolidated Mortgage has alleged causes of action fraudulent conveyance, and wrongful foreclosure, and seeks to pierce the SRG Real Estate’s corporate veil to enforce a deficiency from a related arbitration award.Consolidated Mortgage seeks an undisclosed amount of damages, exemplary damages, costs, pre- and post- judgment interest, a declaration that the fraudulent transfers are void, the cancellation of improper deeds of trust, attorneys’ fees and expenses 15 Table of Contents ITEM 4. RESERVED PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. There is no established public trading market for our common stock. As of March 18, 2011, we had approximately 3,888 record holders of our common stock.Prior to October 31, 2008, our Board of Directors declared monthly dividends on the last day of each month, payable to stockholders of record at the close of business on the last day ofthe subsequentmonth. The table below lists the declaration dates and per share amounts. On October 31, 2008, we announced the suspension of our monthly dividend, effective immediately, and did not pay any dividends in 2009 or 2010.Set forth in the table below is information regarding the dividends wepaid per share during 2008. Declaration Date Distribution Date January 31 February 15 $ February 29 and February 28 respectively March 14 and March 15, respectively March 31 April 15 and April 14, respectively April 30 May 15 May 31 June 13 and June 15, respectively June 30 July 15 and July 13, respectively July 31 August 15 August 30 and August 31, respectively September 15 and September 14, respectively September 30 October 15 October 31 November 15 - November 30 December 14 - December 31 January 15 - Total $ EQUITY COMPENSATION PLAN INFORMATION We have reserved 1,000,000 shares of common stock for issuance under our 2004 Stock Incentive Plan. The plan was approved by our stockholders in 2004 before we commenced with our initial public offering. We have issued a total of 124,000 shares of restricted stock under this plan, all shares of which have been issued to our directors and certain executive officers. All issued shares were fully vested as of December 31, 2010. 16 Table of Contents ITEM 6. SELECTED FINANCIAL DATA The following selected financial data is derived from our consolidated financial statements. The following data should be read in conjunction with "Management's Discussion and Analysis of Financial Condition and Results of Operations," “Risk Factors” and our audited consolidated financial statements and notes thereto included elsewhere in this report. Year Ended December 31, (in thousands, except per share amounts) Interest income $ Non-interest income Total revenue Interest expense Non-interest expense Provision for loan losses Income tax expense (benefit) Total expense Loss attributable to noncontrolling interests - - - Loss from discontinued operations - Net (loss) income attributable to common stockholders $ Net (loss) income per share-basic and diluted from continuing operations $ Loss per share from discontinued operations - Net (loss) income per share available to common stockholders $ Total assets $ Total liabilities Noncontrolling interests - - - (Deficit) equity available to common stockholders Total stockholders' (deficit) equity Dividends declared per share $
